



Exhibit 10.2


Cornerstone OnDemand Commission Plan


EMPLOYEE NAME:
Vincent Belliveau
EMPLOYEE TITLE:
EVP and GM EMEA
DIVISION:
EMEA
EFFECTIVE DATE:
1 Jan 2016
TERM:
Effective Date through 31 Dec 2016



The following sets forth the terms and conditions of your commission plan (the
“Plan”). The Plan does not automatically renew at the end of the Term, and is
only valid for the Term, unless it is revised by Cornerstone during the Term.
Cornerstone’s Board of Directors (or its authorized committee or delegate)
and/or Cornerstone’s CEO may amend, modify, alter, suspend, or terminate the
Plan at any time and in their sole discretion. The Plan may only be modified
with the prior written approval of Cornerstone’s CEO. All calculations and
determinations with respect to the Plan shall be made by Cornerstone in its sole
discretion, and shall be final. Cornerstone reserves the right to change at any
time the products, services, customers, territories, accounts, commissions or
bonuses assigned to you.


1)
Definitions.

a)
“Portfolio” means the territory and/or accounts assigned to you by your manager.

b)
“Contract” means a written agreement, amendment, addendum, and/or statement of
work with approved pricing between Cornerstone and a customer/distributor in
your Portfolio for Cornerstone software and/or services, duly executed on behalf
of Cornerstone by its CEO or an authorized designee.

c)
“Approved Contract” means a Contract executed during the Term.

d)
“Prior Contract” means a Contract executed prior to the Term and renewed by an
Approved Contract.

e)
“Costs” means amounts owed by Cornerstone to third parties directly resulting
from the sale of software and/or services (i.e., referral fees, content fees,
etc.).

f)
“Revenue” means the total fee(s) in a Contract (i.e., across all years)
contractually committed at the time of its execution, less Costs (except in
cases where Cornerstone at its discretion has waived the discount for Costs).

g)
“Subscription Revenue” means total Revenue from subscriptions to
Cornerstone-provided software (e.g., Cornerstone Learning, Cornerstone
Performance, content) and/or services (e.g., support, administrator training
package).

h)
“Managed Services Revenue” means Revenue from those ad hoc services designated
as such by Cornerstone which are normally delivered exclusively by third
parties. For clarity, Managed Services include, without limitation, Outsourced
Administration and pre-packaged workshops (currently, Security Roles, User
Acceptance Testing Support, Analytics, and Organizational Unit Redesign).

i)
“Other Revenue” means Revenue which is neither Subscription Revenue nor Managed
Services Revenue.

j)
“Average Recurring Revenue” or “ARR” means, for a Contract with a duration of:
(A) one (1) year or longer, total Subscription Revenue, divided by the number of
days in the Contract, multiplied by three hundred sixty five (365); (B) shorter
than one (1) year, total Subscription Revenue.

k)
“Year” means each 12-month period of an Approved Contract, with Year 1 beginning
on the Approved Contract start date.

l)
“Baseline” means, for a Prior Contract, the greater of its: (i) ARR; or (ii)
Subscription Revenue for the last full Year of the Prior Contract.

m)
“Incremental” means ARR of an Approved Contract in excess of the aggregate
Baseline of all Prior Contracts, if any.

n)
“Influenced Revenue” means, if you are a channel manager, for an Approved
Contract determined by Cornerstone to have been procured with the “influence” of
a company in your Portfolio: (i) Subscription Revenue, plus (ii) amounts
invoiced for Managed Services Revenue and Other Revenue in the first Year.
Influenced Revenue for a given Approved Contract is capped at $1,000,000.

o)
“Quota” means your total target across all Approved Contracts for any
combination of Incremental Revenue, Managed Services Revenue, and Other Revenue.

p)
“Commission” means incentive compensation relating to procurement of an Approved
Contract, calculated as a percentage of applicable Revenue.

q)
“Bonus” means incentive compensation relating to achievement of certain Quota
milestones by specificed dates.

2)
Earned Commissions and Bonuses.

Commissions and bonuses are deemed to be earned (“Earned Commissions” and
“Earned Bonuses,” respectively) for a given Year of an Approved Contract when
all of the following conditions have been satisfied:
a)
There is a valid Approved Contract in place including the Revenue upon which the
Commission/bonus is based.

b)
There are no terms or conditions in the Approved Contract which might adversely
affect Cornerstone’s ability to recognize revenue (this condition may be waived
by Cornerstone in writing on a case-by-case basis).

c)
You (or, in the case of a manager, your team) were/was primarily responsible for
procuring the Approved Contract.

d)
You are employed by Cornerstone on the applicable Commission Payment Date or
Bonus Payment Date (defined below).



3)
Quota.

Your team Quota is: $70,000,000





--------------------------------------------------------------------------------







4)
Commission Rates.

a)
Regular Commission Rates. Regular Commissions for the following Revenue types
are as follows:

i)
Subscription Revenue (software):

If the initial term of the Approved Contract is:
Your Commission for:
Year 1
Year 2
Year 3
Incremental
Baseline
Incremental
Baseline
Incremental
Baseline
2+ years
0.6 %
0.15 %
0.3 %
0.09 %
0.18 %
0.03 %
1-2 years
0.6 %
0.15 %
0.24 %
0.03 %
 
 
1 year or less
0.6 %
0.15 %
 
 
 
 



ii)
Subscription Revenue (services):

If the initial term of the Approved Contract is:
Your Commission for:
Year 1
Year 2
Year 3
Incremental
Baseline
Incremental
Baseline
Incremental
Baseline
2+ years
0.3 %
0.07 %
0.15 %
0.042 %
0.09 %
0.014 %
1-2 years
0.3 %
0.07 %
0.12 %
0.014 %
 
 
1 year or less
0.3 %
0.07 %
 
 
 
 



iii)
Other Revenue:        0.3 %

iv)
Managed Services Revenue:     0.12 %

b)
Accelerated Commission Rates. For the categories listed below only, accelerated
Commissions replace regular Commissions and apply to Incremental only.
Accelerated Commissions are as follows (for clarity, the following rates are
mutually exclusive):



 
Year 1 Approved Contract amounts …
… exceeding the following percentages of your total Quota during the term:
100%
Subscription Revenue (software)
0.9 %
Subscription Revenue (services)
0.45 %
Other Revenue
0.45 %



5)
Bonus

If you achieve the following Quota milestone by the following date:
You will be eligible
for a bonus of:
$9,030,000 by March 31, 2016
€5,000
$26,530,000 by June 30, 2016
€5,000
$44,030,000 by September 30, 2016
€5,000
$70,000,000 by December 31, 2016
€5,000





6)
Payment of Commissions and Bonus.

a)
Cornerstone will pay Earned Commissions with the first payroll of the second
calendar month following the month in which the applicable Year begins (the
“Commission Payment Date”) (e.g., Approved Contract X is executed on January 11.
The first Commission Payment Date would be in March). Notwithstanding the
Payment Date, Cornerstone reserves the right to delay the Commission Payment
Date in case of delayed or extended billing terms.

b)
Cornerstone will pay Earned Bonuses with the first payroll of the second
calendar month following the month in which the applicable Quota milestone was
achieved (the “Bonus Payment Date”).

c)
To the extent permitted by applicable law, Cornerstone may recover Commission
and Bonus amounts paid to you (each an “Overpayment”) if:






--------------------------------------------------------------------------------





i)
The Revenue upon which the applicable Commission or Bonus is based is no longer
contractually committed to Cornerstone (e.g., the underlying Approved Contract
has been cancelled, etc.).

ii)
The applicable Commission or Bonus amount was paid to you in error.

d)
To the extent permitted by applicable law, Overpayments may be used to offset
future Earned Commissions, Earned Bonuses, wages, expense reimbursements,
accrued vacation, or any other liability Cornerstone may incur to you.

7)
Termination of Your Employment.

a)
If you are an at-will employee, nothing contained in this document in any way
changes or limits the “at-will” nature of the employment relationship between
Cornerstone and you.

b)
In the event that your employment with Cornerstone terminates, you will only be
paid for Earned Payments earned on or prior to the date of your termination or
transfer.

8)
Miscellaneous.

a)
Nothing in this document obligates Cornerstone to enter into any Approved
Contracts or other agreements with any customer or otherwise.

b)
You are expected to follow the official Cornerstone pricing guidelines, which
are subject to change from time to time at Cornerstone's sole discretion.

c)
The Plan supersedes and replaces any all prior commission and bonus plans, as
well as any prior written or verbal discussions, agreements or understandings
with respect to the bonuses, commissions and similar items of compensation for
sales made during the Term.

d)
In the event that any provision or any portion of any provision hereof becomes
or is declared by a court or administrative agency of competent jurisdiction to
be illegal, unenforceable, or void, this Plan shall continue in full force and
effect without said provision or portion of provision.

e)
The law governing the Plan, as well as venue for any action, shall be the state
where the employee is employed.

f)
Notwithstanding anything to the contrary herein, all calculations regarding
Quota, Revenue and Commissions are subject at all times to applicable conflict,
teaming, and referral rules, which shall be made available to you online (link
to be provided).

CORNERSTONE
By:    \s2\/s/ Adam Miller
Name:    \n2\Adam Miller
Date:    \d2\March 22, 2016
Agreed and accepted:
By:    \s1\/s/ Vincent Belliveau
Name:    \n1\Vincent Belliveau
Date:    \d1\March 18, 2016







